314 F.2d 766
Cleo J. LIGHTFOOT, Appellant,v.UNITED STATES of America, Appellee.
No. 7204.
United States Court of Appeals Tenth Circuit.
March 18, 1963.

James M. Little Oklahoma City, Okl., for appellant.
Phillips Breckinridge, Asst. U.S. Atty., for appellee.
Before MURRAH, Chief Judge, and BREITENSTEIN and SETH, Circuit Judges.
PER CURIAM.


1
This is an appeal from the judgment of the District Court denying petitioner's application under 28 U.S.C. 2255, to set aside a judgment based upon a jury conviction for violation of the Federal Narcotic Laws.


2
The petitioner's complaint is to the effect that, by reason of numerous errors of law in the trial of his case to the jury, he was deprived of due process of law.  The trial court granted leave to file the petition in forma pauperis, but summarily overruled the same on the grounds marily overruled the same on the grounds that the files and records conclusively showed that he was not entitled to any relief.  We granted leave to appeal in forma pauperis and brought the case here on the trial record.  Appointed counsel filed a brief supplementing the one filed by the petitioner, and orally argued the points submitted therein.


3
Upon examination of the record, we are convinced that the appeal is wholly without merit, and the judgment is affirmed.